Citation Nr: 1737046	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  17-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 2007 to November 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 70 percent disability rating, effective November 8, 2015.

In his April 2016 Notice of Disagreement, the Veteran indicated his disagreement with the initial noncompensable evaluation assigned for his low back disability, which was later increased to 10 percent disabling in the October 2016 Statement of the Case (SOC).  The Veteran did not appeal this issue in his January 2017 substantive appeal (VA Form 9).  As such, this matter is not properly before the Board for consideration and will not be considered herein.

The issue of entitlement to a TDIU was raised by the record as a component of the initial rating claim on appeal.  See January 2017 VA Form 9.  The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.

The Board notes that the Veteran submitted additional evidence in February 2017, which was after the final consideration of the claim by the RO.  In this case, the Veteran has not requested initial review of this evidence by the agency of original jurisdiction.  In cases where the substantive appeal was filed after February 2, 2013, such as this case, 38 U.S.C.A. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or representative is presumed.  Therefore, this section applies and the waiver is presumed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Upon review of the February 2017 private medical opinion submitted by Dr. K.J., in connection with the other evidence of record, the Board finds that additional development of the medical evidence is necessary before adjudication of the Veteran's appeal.

First, in his January 2017 substantive appeal to the Board, the Veteran indicated that his "original claim did not include [his] mental health record."  Specifically, the Veteran identified relevant private medical records that have not been obtained and requested VA's assistance in obtaining them.  On remand, the AOJ should attempt to obtain these records.  Additionally, the most recent VA treatment records added to the Veteran's electronic claims file are from March 2016.  Therefore, the evidence indicates that there could be more recent relevant VA treatment records that have not yet been associated with the claims file.  On remand, all VA treatment records from March 01, 2016 to the present should be obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Remand is also warranted for a new VA examination, because the evidence suggests a possible increase in severity of the Veteran's PTSD.  See February 2017 Dr. K.J. Medical Opinion (discussing other pertinent psychiatric symptomatology).  While the Board is not required to direct a new examination simply due to the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Given the Veteran's continued assertion that his acquired psychiatric disorder has worsened, and in light of the amount of time since his December 2015 examination and the possible increase in severity, reexamination is needed to fully and fairly evaluate the condition on appeal.

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim seeking an increased disability rating for his PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of the TDIU claim must be deferred pending resolution of the issue remaining on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records from March 2016 to the present.  In addition, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records regarding treatment of his PTSD.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his PTSD.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his service-connected PTSD.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  Request that the Veteran complete and return VA Form 21-8940 (an official TDIU application), providing his employment history with salary information and average hours worked, etc., from November 8, 2015 to the present.

5.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim for increase (and adjudicate the TDIU claim, considered as part of the appeal).  If these claims remain denied, send him and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


